Barker, J.
There was no evidence of any oral contract of insurance nor of any oral waiver of any term of the policy, nor of any oral permission to remove the goods insured. When issued the policy covered the goods in store No. 1, East Boston. On December 3, by the rider of that date it ceased to cover goods there and covered those in store No. 2. It never covered the goods in Ballard vale except under the terms of the rider of *43April 30, which allowed removal to a designated storehouse in Ballardvale, but stipulated that during removal the policy was to “ attach in each location in proportion as the value in each bears to the value in all, and after removal in new location only.” There can be no contention that either party intended that the defendant should insure the goods in transitu. The rider by the words “ each location,” meant the store No. 2, and the designated storehouse in Ballardvale, and under its operation the policy covered none of the goods except such as should be in one or the other of those storehouses. Such of them as were on railroad cars were still in the process of the removal which was permitted but during which they were not insured. It follows that at the time of the fire the policy covered no wool in Ballardvale except that in the designated storehouse.
Because when the removal to Ballardvale was first decided upon it was not known in what storehouse the wool would there be stored, a separate contract of insurance was made by the instrument called the “ binder,” of April 30. This was in form and terms a contract of insurance by which the companies insured the wool “ located ” at Ballardvale. Assuming that this meant wherever in that place the wool might be, yet by the terms of the written instrument this insurance was to continue only until the policy, which had been given to the insurers for modification, should be delivered to J. W. Porter and Company, that is to say returned to the plaintiff’s brokers. That delivery took place before the loss by fire, so that there was no insurance under the “ binder ” when the fire occurred. As at the time of the Joss that part of the wool which was on the cars was not covered by insurance the verdict was ordered rightly.

Exceptions overruled.